Filed 11/14/22 Marriage of Jain CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re Marriage of MAYANK and                              B322564
PRIYANKA JAIN.

                                                          (Santa Clara County
MAYANK JAIN,                                              Super. Ct. No. 18FL001727)

               Appellant,

         v.

PRIYANKA JAIN,

                Respondent.



         APPEAL from a postjudgment order of the Superior Court
of Santa Clara County. James L. Stoelker, Judge. Affirmed.
         Mayank Jain, in pro. per., for Appellant.
         Priyanka Jain, in pro. per., for Respondent.
                                 _______________________
      After the family court denied Mayank Jain permission to
appear telephonically and Mayank failed to attend the trial on
reserved issues in his marital dissolution action with Priyanka
Jain, the court entered judgment in favor of Priyanka.1 The court
thereafter denied Mayank’s motion to set aside the judgment. On
appeal Mayank contends denial of his application to appear
telephonically violated California Rules of Court, rule 3.6702 and,
alternatively, the court erred in declining to set aside the
judgment based on mistake of fact, mistake of law or excusable
neglect under Code of Civil Procedure section 473, subdivision (b)
(section 473(b)). We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
      1. The Dissolution Action and Default Judgment on
         Reserved Issues
      Mayank and Priyanka were married on January 22, 2014.
They have one child, born in February 2018. Mayank petitioned
for a dissolution of the marriage in May 2018. Priyanka obtained
a domestic violence restraining order against Mayank in October
2018, which was renewed prior to trial and extended to
October 7, 2020.
      On November 18, 2019 the family court terminated
Mayank and Priyanka’s marital status and set trial on the
remaining issues for March 3, 2020. The court expressly ordered
Mayank “to be personally present for the SOC [settlement officer


1    We refer to Mayank Jain and Priyanka Jain by their first
names for clarity.
2     References to rules are to the California Rules of Court.




                                 2
conference], MSC [mandatory settlement conference] and the
trial.”3
       On February 19, 2020 Mayank, who had previously
appeared at matters telephonically through CourtCall, attempted
to arrange a telephonic appearance for the upcoming hearings by
emailing the court’s clerk, who responded, also by email, that this
contact constituted an impermissible ex parte communication
and that Mayank needed to file an ex parte request or
declaration. On the same day the family court granted a motion
by Priyanka to compel documents, noting in the minute order
that Mayank was making “efforts to appear by telephone,” and
that “this was not a new request.” Mayank never filed a formal
application, either with statutory notice or ex parte, to appear by
telephone.
       On February 23, 2020 Mayank emailed the court clerk
notices of his intent to appear by telephone at the upcoming
mandatory settlement conference and at trial. Mayank also
managed to schedule a CourtCall telephonic appointment for the
March 3, 2020 trial date without the court’s permission. The
appointment was cancelled after the clerk informed CourtCall the
appearance was set up without court authorization.
       Mayank did not appear in person at the mandatory
settlement conference on February 27, 2020. The pro tem
settlement judge spoke to Mayank by telephone and advised him
“that he had no permission to appear by telephone for the

3     Although he had been represented by counsel at various
times during the case, Mayank was self-represented during the
proceedings at issue in this appeal.




                                 3
mandatory settlement conference and for the trial that is
currently set.”
      On March 2, 2020, the day before trial, Mayank
electronically filed an extensive trial statement and declaration,
attaching 26 exhibits. Mayank did not appear in person at trial
on March 3, 2020 as ordered.
      The family court noted Mayank’s failure to appear and
described for the record the various contacts the court had had
with him over the several weeks prior to trial to provide “some
context for the fact that he is not here this morning”: “There
have been a number of court appearances scheduled, including a
trial on the DVRO issue . . . . There was also a mandatory
settlement conference last week. And for each of those court
appearances, Mr. Jain has contacted this department and asked
for permission to appear telephonically. On each of those
occasions, the Court has consistently indicated that telephone
appearance would not be appropriate and denied Mr. Jain the
opportunity to appear telephonically, or any other way than to be
personally present. That standard of—of practice was consistent
all the way up through and including today’s trial, and again,
Mr. Jain asked for an opportunity to be excused from personal
appearance and to appear telephonically at the trial. Again, the
Court responded that the personal appearance would be required
and that telephone appearance would be inappropriate, and
denied Mr. Jain the permission to appear by phone.”
      The court also noted that Mayank had attempted to appear
via CourtCall that day without permission from the court and
stated that, under the circumstances, the court would proceed on
the matter “as if it were a default judgment and allow the




                                 4
evidence to be presented by the respondent, Priyanka Jain,
through counsel.”
      The family court limited the scope of the proceedings to
financial issues. Based on Priyanka’s evidence the court found
the date of separation was May 9, 2018; each party’s respective
community property interest was $368,087; and Priyanka had
various reimbursement claims totaling $165,585. The court,
therefore, awarded Priyanka $533,672 ($368,087 plus $165,585).4
The court did not admit or consider Mayank’s declaration or
evidentiary submissions.
      The court entered judgment on the property issues on
May 19, 2020. The court reserved the issues of child custody and
visitation and permanent support with all existing temporary
support and custody orders to remain in effect.
      2. Mayank’s Motion To Set Aside the Default Judgment
      On June 16, 2020 Mayank moved to set aside the default
judgment, arguing the family court had abused its discretion by
not allowing him to appear telephonically pursuant to rule 3.670
and he was entitled to relief under section 473(b) for mistake,
inadvertence, surprise or excusable neglect. Contending he had
been prevented from traveling from his residence in Switzerland
because of visa issues and the COVID-19 pandemic and had
made good faith efforts to participate in court proceedings by


4     The court awarded all funds in 16 specified bank,
brokerage, and retirement accounts to Priyanka; as well as
$194,830.53 from the sale of the parties’ real property, and
ordered Mayank to make an equalization payment to Priyanka of
$94,762.50.




                                 5
telephone, Mayank asserted he was improperly precluded from
offering evidence and rebuttal testimony at the trial.
      The family court denied the motion. In its order after
hearing the court reiterated that Mayank had been expressly
instructed on November 18, 2019 that he would not be permitted
to attend the mandatory settlement conference or trial
telephonically and similarly advised by the pro tem settlement
judge on February 27, 2020 that he needed to be personally
present for trial. Thus, the court stated, Mayank’s argument he
was surprised at the last minute to learn he would not be able to
appear telephonically was based on “an incorrect representation
of the facts.” The court also pointed out the trial date (March 3,
2020) preceded the general shutdown due to the COVID-19
pandemic.
      After quoting the language of rule 5.9(b), which gives the
family court discretion to permit a party to appear by telephone,
and rule 5.9(c)(1), which authorizes the court to require a party to
appear in person if it determines a personal appearance would
“‘materially assist in the determination of the proceedings or in
the effective management or resolution of the particular case,’”
the court explained it “had expressly made a decision that in a
lengthy contentious hearing where it was anticipated that both
parties would be self-represented and would be offering dozens of
documentary exhibits, a telephone appearance by either party
would not be appropriate. This decision was communicated to
the parties months before the hearing. Petitioner chose to ignore
the court’s order.”




                                 6
      This appeal followed.5
                           DISCUSSION
      1. Governing Law and Standard of Review
            a. Rules governing telephonic appearances
      As Mayank emphasizes, rule 3.670 establishes a general
policy favoring telephone appearances in civil cases.
(Rule 3.670(a) & (c); see Davis v. Superior Court (2020)
50 Cal.App.5th 607, 616 [rule 3.670 “generally authorizes a party
in a civil case to appear by telephone” if “at least two court days
before the hearing, [the party] notif[ies] the superior court and all
other parties that the party intends to appear telephonically”].)
Rule 3.670, however, excludes from its broad authorization of
telephonic appearances certain specific proceedings, including
“[t]rials, hearings, and proceedings at which witnesses are
expected to testify” (rule 3.670(e)(1)(A)); as to those proceedings,
a personal appearance is required unless the court in which the
matter is pending determines a telephone appearance is

5      Mayank attempted to file a notice of appeal on
December 22, 2020, which was received, but rejected by the
Santa Clara Superior Court. A subsequent notice of appeal from
the judgment on reserved issues and postjudgment order denying
the motion to set aside was filed on January 14, 2021. After
issuing an order to show cause regarding the timeliness of the
notice of appeal, the Sixth Appellate District, by its Presiding
Justice, ruled Mayank’s appeal was not timely as to the May 19,
2020 judgment but could proceed with respect to the October 28,
2020 order denying his motion to set aside as a separately
appealable order. The appeal was subsequently transferred to
this court from the Sixth District by the Supreme Court.




                                  7
appropriate and expressly authorizes it (rule 3.670(f)(3)). More
importantly, the Advisory Committee Comment to rule 3.670
explains the rule does not apply in family law matters (except for
hearings regarding support under Title IV-D of the Social
Security Act).
         Rule 5.9, rather than rule 3.670, governs appearances by
telephone in family law matters (with limited exceptions not
applicable to this case). Rule 5.9(b) provides the court may
permit a party to appear by telephone at a hearing, conference or
proceeding “if the court determines that a telephone appearance
is appropriate.” Rule 5.9(c)(1) states, “At its discretion, the court
may require a party to appear in person at a hearing, conference,
or proceeding if the court determines that a personal appearance
would materially assist in the determination of the proceedings
or in the effective management or resolution of the particular
case.”
            b. Section 473(b)
         A default judgment is properly entered when a defendant
fails to appear at trial. (Jackson v. Kaiser Foundation Hospitals,
Inc. (2019) 32 Cal.App.5th 166, 175; Pagnini v. Union Bank, N.A.
(2018) 28 Cal.App.5th 298, 303.)6 Relief may be afforded, in the
court’s discretion, if the defendant establishes the judgment was



6     Although referred to by the cases cited, as well as by the
family court, as a default judgment, the procedure used in this
case was equivalent to that specified in Code of Civil Procedure
section 594, subdivision (a), for trial of a case in the absence of
the adverse party.




                                   8
taken against him or her “through his or her mistake,
inadvertence, surprise, or excusable neglect.” (§ 473(b).)7
        “The general underlying purpose of section 473(b) is to
promote the determination of actions on their merits.” (Even
Zohar Construction & Remodeling, Inc. v. Bellaire Townhouses,
LLC (2015) 61 Cal.4th 830, 839.) “Therefore, a trial court order
denying relief is scrutinized more carefully than an order
permitting trial on the merits.” (Rappleyea v. Campbell (1994)
8 Cal.4th 975, 980.) However, such relief remains expressly
discretionary “when the error is the client’s alone.” (Martin Potts
& Associates, Inc. v. Corsair, LLC (2016) 244 Cal.App.4th 432,
442.)
        In determining whether mistake or inadvertence was
excusable, ““‘the court inquires whether “a reasonably prudent
person under the same or similar circumstances” might have
made the same error.”’” (Toho-Towa Co., Ltd. v. Morgan Creek
Productions, Inc. (2013) 217 Cal.App.4th 1096, 1112; accord,
Bettencourt v. Los Rios Community College Dist. (1986) 42 Cal.3d
270, 276; Huh v. Wang (2007) 158 Cal.App.4th 1406, 1423.) “An
honest mistake of law is a valid ground for [discretionary relief
under section 473(b)] when the legal problem posed ‘“is complex
and debatable.”’” (State Farm Fire & Casualty Co. v. Pietak


7     Section 473(b) also provides for mandatory relief from a
default judgment or dismissal due to attorney mistake or neglect.
(See Jackson v. Kaiser Foundation Hospitals, Inc., supra,
32 Cal.App.5th at pp. 173-174.) As noted, Mayank was self-
represented when he failed to personally appear for trial and the
default judgment was entered.




                                  9
(2001) 90 Cal.App.4th 600, 611.) “The controlling factors in
determining whether a mistake of law is excusable are the
reasonableness of the misconception and the justifiability of the
failure to determine the correct law.” (Ibid.)
      The party seeking relief bears the burden of proof and
“‘“‘must show a satisfactory excuse for his default’”’” and diligence
in making the motion. (Hopkins & Carley v. Gens (2011)
200 Cal.App.4th 1401, 1410 (Hopkins).) “It is simply not enough
to assert a general state of misapprehension or ignorance on
some subject bearing on a possible defense. He must specify the
actual cause of his failure to present the defense the first time
around, and explain why that failure should be excused.” (Ibid.)
      “‘A ruling on a motion for discretionary relief under
section 473 shall not be disturbed on appeal absent a clear
showing of abuse.’” (Zamora v. Clayborn Contracting Group, Inc.,
(2002) 28 Cal.4th 249, 257.) “The appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of
reason.” (Strathvale Holdings v. E.B.H. (2005) 126 Cal.App.4th
1241, 1249; accord, Grados v. Shiau (2021) 63 Cal.App.5th 1042,
1049.) If a ruling turns on a disputed issue of fact, the trial
court’s express and implied factual determinations are not
disturbed on appeal if supported by substantial evidence.
(Strathvale Holdings, at p. 1250; see Winograd v. American
Broadcasting Co. (1998) 68 Cal.App.4th 624, 632 [“[i]f the trial
court’s resolution of [a disputed] factual issue is supported by
substantial evidence, it must be affirmed”]; see also Zamora, at
p. 258 [“‘“where there is a substantial conflict in the facts stated,
a determination of the controverted facts by the trial court will
not be disturbed”’”].)




                                  10
      2. The Family Court Did Not Abuse Its Discretion in
         Ordering Mayank To Personally Appear at Trial and
         Denying Mayank’s Motion To Set Aside the Default
         Judgment
      Mayank’s fundamental claim is that the family court
abused its discretion in denying permission for him to appear
telephonically—and, as a consequence, denied him his right to
due process—given his “inability to attend the trial in person due
to his residence in Switzerland, COVID-related travel difficulties,
his lack of a visa, and his threat of detention upon entering the
United States.” Elaborating, Mayank asserts he lacked an entry
visa, feared he would be detained upon arrival because Priyanka
had informed immigration authorities of the domestic violence
restraining order against him and the COVID-19 pandemic made
international travel extremely difficult.
      Applying rule 5.9 and explaining its reasoning (the parties
were self-represented; the matter would be contentious; many
documentary exhibits were anticipated), the family court
determined it would not be appropriate to allow Mayank to
appear telephonically. The March 3, 2020 trial took place before
the widespread court closures due to the pandemic; and the
court’s decision to require Mayank to attend in person was
communicated months before the trial date, giving Mayank
ample time to arrange to be present (it was he, after all, who
initiated the dissolution proceedings in Santa Clara County) or to
file a proper, formal request to appear telephonically and to
provide proof of his claims that he had no visa or could not obtain
one (contentions expressly disputed by Priyanka). There was no
abuse of discretion in requiring Mayank to appear in person.




                                 11
      As to the grounds for setting aside a default judgment in
section 473(b), Mayank no longer argues, as he did in the family
court, he was entitled to relief based on “surprise.” He likewise
has failed to establish any of the other statutory bases for
discretionary relief.
      Blending the concepts of mistake of fact and mistake of law,
Mayank contends the family court should have granted relief
because of his good faith error “in assuming that because
circumstances made it virtually impossible for him to appear in
person, this would be taken into account by the court in some
fashion, rather than the court proceeding to adjudicate the
matter as if he did not exist and that there was no evidence in his
favor.” But there was no mistake of fact—Mayank knew what
the family court had ordered (see, e.g., H. D. Arnaiz, Ltd. v.
County of San Joaquin (2002) 96 Cal.App.4th 1357, 1368 [“‘[a]
mistake of fact exists when a person understands the facts to be
other than they are’”]); and it simply was not reasonable for
Mayank to believe, whether as a matter of fact or a question of
law, that he would not suffer adverse consequences for
disregarding an explicit court order that he appear at trial in
person. (See Younessi v. Woolf (2016) 244 Cal.App.4th 1137, 1146
[when evaluating a section 473(b) motion based on a claim of
mistake, “[w]e must ask ‘“whether ‘a reasonably prudent person
under the same or similar circumstances’ might have made the
same error”’”]; cf. Hopkins, supra, 200 Cal.App.4th at p. 1413
[“[i]n considering whether a mistake of law furnishes grounds for
relief, “‘the determining factors are the reasonableness of the
misconception and the justifiability of lack of determination of
the correct law”’”].)




                                 12
      There is similarly no merit to Mayank’s argument his
failure to appear was the result of excusable neglect because he
“did everything he reasonably could to enable himself to appear
in person.” The record fails to show what, if any, steps Mayank
actually took to obtain a visa during the three and one-half
months between the November 18, 2019 order that he appear
personally at trial and the March 3, 2020 trial date or to
determine whether his fears of detention upon entry into the
United States were justified. And as the family court noted, the
scheduled March 3, 2020 trial took place before the pandemic
precluded in-person appearances.8
      Nor did Mayank act reasonably in seeking permission to
appear telephonically. Rather than file a formal request with a
declaration supported by competent evidence, he relied upon
improper email communications with the court clerk and
unauthorized efforts to schedule his appearance through
CourtCall. On this record the family court’s denial of relief under
section 473(b) was well within its ample discretion.9




8    Former President Trump’s initial 30-day travel ban from
Europe was not imposed until March 11, 2020.
9      Mayank’s critical critique of the evidence presented by
Priyanka at the March 3, 2020 trial and his challenge to the
fairness of the family court’s rulings concerning the proper
division of the parties’ property are not properly before us in an
appeal limited to the order denying the motion to set aside the
judgment. (See fn. 4, above.)




                                 13
                         DISPOSITION
      The order denying Mayank’s motion to set aside the default
judgment is affirmed. Priyanka is to recover her costs on appeal.



                                       PERLUSS, P. J.

      We concur:




            SEGAL, J.




            FEUER, J.




                                14